UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2012 NEULION, INC. (Exact name of registrant as specified in its charter) Delaware 000-53620 98-0469479 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1600 Old Country Road, Plainview, NY (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(516) 622-8300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 31, 2012, Marc Sokol resigned from serving as the Executive Vice President, Marketing and Business Development, of NeuLion, Inc. (the “Company”).Mr. Sokol’s resignation was not the result of any disagreement with the Company on any matters relating to the Company’s operations, policies or practices.Mr. Sokol intends to remain with the Company on a consulting basis. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEULION, INC. Date:February 2, 2012 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
